Title: To Thomas Jefferson from Charles Pinckney, 12 October 1800
From: Pinckney, Charles
To: Jefferson, Thomas



Dear Sir,
October 12: 1800

I have written you very often lately but have never yet had the pleasure of a line from you or known whether you have received my Letters—indeed from the manner in which a Letter from Mr. Nicholas came to me after being opened, I have every reason to beleive very few if any of my friends Letters reach me, or those I write, the Gentlemen to whom they are Addressed—I wish to know how things will go in Maryland & Pennsylvania & Delaware & Jersey—the influence of the officers of the Government & of the Banks & of the British & Mercantile Interest will be very powerful in Charleston. I think we shall in the City as Usual, loose ?ds. of the representation, but the City has generally not much influence at Columbia—our Country Republican Interest has always been very strong, & I have no doubt will be so now—I have done every thing to Strengthen it & mean to go to Columbia to be at the Election of Electors—the 24 numbers of the Republican which I have written have been sent on to you, & I trust you have received & approve them—they are written in much moderation & have been circulated as much as possible—so has the little Republican Farmer, I shewed you in Philadelphia & which has been reprinted in all our Southern States— with these & my Speeches on Juries, Judges, Ross’s Bill the Intercourse Bill & the Liberty of the Press, we have Literally sprinkled Georgia & No. Carolina from the Mountains to the Ocean— Georgia will be Unanimous. North Carolina 8 or 9—Tenessee—Unanimous & I am hopefull we shall also,—I suppose you must have got the Volume of my Speeches—one was sent you by Post & another by Water Via Philadelphia—I have done every thing that was possible here & have been obliged alone to take the whole abuse of the Parties United against us—they single me out, as the object; my situation is difficult & delicate, but I push Straight on in those principles which I have always pursued, & in which I would persevere if there were but ten Men left who continued to think with me

October 16th.—1800
Since the within written we have had the Election for Charleston, which by dint of the Bank & federal Interest, is reported by the Managers to be against us 11 to 4—that is the federalists are reported to have 11 out of 15 the number for the City representation, many of our Members run within 28 & 30 & 40 & we think we get four in,—I believe 5—to shew you what has been the Contest & the abuse I have been obliged to Bear, I inclose you some of the last days Publications—I suppose this unexpected opposition to my Kinsman, who has never been opposed here before as member for the City, will sever & divide me from him & his Brother for ever—for the federalists all charge me with being the sole cause of any opposition, in this State, where all our intelligence from the Country convinces me, we shall have a decided Majority in our Legislature—besides we mean to dispute the Election of Charleston on the ground that many have Voted who had no right & are not Citizens—I am told 200—that a Scrutiny is to be demanded—you may be assured that I have since June laboured as much as I was able—so will I continue if my health is spared, which I trust it will, to exert myself, to the Utmost, & have little doubt of succeeding; I long to hear from the Northern States—no doubt Pennsylvania will Vote & do right, & Jersey, so Genl. Mason writes me—being lame from a recent Accident to my arm Obliges me to write at intervals, I left off Yesterday & now resume my pen. since this our Accounts from the Country are still more favorable. I expect tomorrow to hear further & more favorably,—I never before this knew the full extent of the federal Interest connected with the British & the aid of the Banks & the federal Treasury, & all their officers—they have endeavoured to Shake Republicanism in South Carolina to its foundations—but we have resisted it firmly & I trust successfully—our Country Interest out of the reach of Banks & Custom Houses & federal officers is I think as pure as ever—I rejoice our Legislature meets 130 or 40 Miles from the Sea,—As much as I have been accustomed to Politics & to Study mankind this Election in Charleston has opened to me a new View of things—never certainly was such an Election in America—we mean to contest it for 8 or 9 of the 15—it is said several Hundred more Voted than paid taxes—the Lame, Crippled, diseased and blind were either led lifted or brought in Carriages to the Poll.— the sacred right of Ballot was struck at (for at a late hour when too late to Counteract it) in order to know how men, who were supposed to be under the influence of Banks & federal Officers & English Merchants, Voted, & that they might be Watched to  know whether they Voted as they were directed—the Novel & Unwarrantable measure was used of Voting with tickets printed on Green & blue & red & yellow paper & Men Stationed to Watch the Votes—the Contest lasted several days & Nights & will be brought before the House—in the Mean time I am charged with being the whole & sole cause, & so much abuse & public & private Slander, I beleive no man has ever yet sustained—on some false private Charges I have been obliged to come forward & deny them, & whenever it may be in their power, the British & federal Interest will consider it not only as Meritorious, but even as a duty to persecute me—
I request to have a line from you saying if you recieve this safe.—I have kept up a correspondence in North Carolina & Georgia & sent there every thing I could—We hope from North Carolina 8 & perhaps 9 & I inclose You an Extract from Louisville that says Georgia—will be unanimous—. I congratulate you most sincerely on the Change in Maryland & the probable one in North Carolina & Rhode Island—In this State I have no doubt nor ever had—October 26: 1800.—Our accounts respecting our State Legislature are every day more favourable. from those we have heard of We are sure now to have a decided majority & We still have to hear from other counties which have been always republican & which in fact we consider as our strong ground—. I send this under cover to Mr Madison & am hopeful you will get it safe & unbroken, my Letters have many of them come to me open which obliges me to use this […] Cover—
From my going to Columbia to be at the Election of Electors & other circumstances it will be late before I can go to Washington this Year—besides my arm is not yet so strong as to risque too much with it in travelling & as I go by Land I must go slow—one great object I have in going by Land is to see you at Monticello & my esteemed Friends Mr Madison & Mr Monroe—I have just got a Letter from Mr: Dawson confirming from the authority of Mr: Burr the Business of Rhode Island—is it possible? can good come out of Galilee?
